DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Cao et al. (US 9906083 B2) in view of Asahi et al. (US 2014/0042854 A1).
RE claim 1, Cao teaches a rotor core 1002 (Fig.10) forming a storage space for a magnet 1006, wherein the rotor core 1002 include a magnetic pole (MP) (see annotated Fig.10) which has a base 1018 formed on an outer peripheral side of the storage space (SS) (where magnet 1006 arranged, see annotated Fig.10 below), and a bridge (B) which is connected to the magnetic pole (MP), a plurality of the magnetic poles (MP) are provided in a circumferential direction (Fig.10), a first space (S1) is formed between the bases 1018 of a pair of the magnetic poles (MP) adjacent in the circumferential direction, a q-axis outer peripheral portion (QP) which is located in the middle of a pair of the magnetic poles (MP) adjacent to each other in the circumferential direction and is in contact with the first space (S1) is provided on an inner peripheral side from the base 1018, the base 1018 includes a side surface portion (S2) in contact with the first space (S1), and a protrusion (P1) which is provided on an outer peripheral side from the side surface portion (S2) and protrudes in the circumferential direction with respect to the side surface portion (S2), and the bridge (B) is disposed on an inner peripheral side from the side surface portion (S2) (see annotated Fig.10).
Cao does not teach said core configured by a plurality of laminated plates and wherein at least two of the plurality of laminated plates form the magnetic pole.
Asahi teaches core 32A configured by a plurality of laminated plates 511A and wherein at least two of the plurality of laminated plates 511A form the magnetic pole (511A) (see Fig.1). The laminated steel plate core are used such that eddy currents that occur in the laminated core may be significantly reduced and prevented (¶ 42).

[AltContent: arrow][AltContent: textbox (S2)][AltContent: textbox (P1)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Q-axis outer peripheral portion (QP))][AltContent: textbox (S2)][AltContent: arrow][AltContent: textbox (S1)][AltContent: textbox (Magnetic pole (MP))][AltContent: arrow][AltContent: arrow][AltContent: textbox (Storage space (SS))][AltContent: textbox (Bridge (B))][AltContent: arrow]
    PNG
    media_image1.png
    586
    728
    media_image1.png
    Greyscale











	Cao does not teach a rotation shaft is fixed to the rotor core.
	Asahi teaches a rotation shaft 31 is fixed to the rotor core 51 (Fig.2 and ¶ 42). The rotating shaft is well-known in the art for transmitting input and/or output torque.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cao by having a rotation shaft to be fixed to the rotor core, as taught by Asahi, for the same reasons as discussed above.

RE claim 8/6, Cao in view of Asahi has been discussed above. Cao further teaches a rotary electric machine 1102 (Fig.12), comprising: the rotor 100 according to claim 6 (col.7: 10-15) and a stator 1104 which includes a plurality of windings and arranged to face the rotor via a predetermined air gap (see col.4: 20-25 for air gap between stator and rotor).
Cao does not teach said stator includes a plurality of windings.
Asahi teaches stator includes a plurality of windings (conductive wires wound around insulator of stator, see ¶ 35, 36, 45). The winding allows current to be applied to the coil and generate magnetic flux in order to rotate the rotor of the motor thereof (¶ 45).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cao by having said stator includes a plurality of windings, as taught by Asahi, for the same reasons as discussed above.
Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Cao in view of Asahi as applied to claim 8 above, and further in view of Haga et al. (US 2015/0001978 A1).
RE claim 9/8, Cao in view of Asahi has been discussed above. Cao further teaches the rotary electric machine according to claim 8, wherein the rotary electric machine is a motor (col.5: 20-25).
Cao does not teach said motor is intended for electric power steering of an automobile. However, Cao suggests that the designed motor can be used to produce less current for the same amount of torque which increase drive efficiency of the motor (col.8: 30-35).
Haga suggests that motor can be utilized in any applicable application such as power steering, home appliance, office equipment and medical equipment (¶ 30, 38, 71).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the motor disclosed by Cao in view of Asahi in any applicable application such as electric power steering of an automobile, as suggested by Haga, for the same reasons as discussed above.
Insofar as this limitation refers to an intended use of said electric machine, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.



RE claim 11/8, Cao in view of Asahi has been discussed above. Cao does not teach said motor in claim 8 being utilized in an automotive auxiliary electrical system wherein the rotary electric machine is used to perform electric power steering or electric braking. 
However, Cao suggests that the designed motor can be used to produce less current for the same amount of torque which increase drive efficiency of the motor (col.8: 30-35).
Haga suggests that motor can be utilized in any applicable application such as power steering, home appliance, office equipment and medical equipment (¶ 30, 38, 71).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the motor disclosed by Cao in view of Asahi in any applicable application an automotive auxiliary electrical system wherein the rotary electric machine is used to perform electric power steering, as suggested by Haga, for the same reasons as discussed above.
Furthermore, insofar as this recitation refers to an intended use of an electric machine, a recitation of the intended use of the claimed invention must result in a .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Cao in view of Asahi as applied to claim 8 above, and further in view of Nakano et al. (US 2014/0191628 A1).
RE claim 10/8, Cao in view of Asahi has been discussed above. Cao does not teach the rotary electric machine has a configuration of 10 poles 60 slots distributed winding or 14 poles 18 slots concentrated winding.
However, Cao suggests that the rotor can have any number of even poles (see col.3: 55-65).
Nakano teaches the rotary electric machine has a configuration of 10 poles 60 slots distributed winding (Fig.10 and ¶ 147), such that usage efficiency of magnets is improved by reduction in flux leakage, reduction in torque ripple, vibration, and noise is realized even if a magnetomotive force waveform on the rotor side includes an even-number order component (¶ 155).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cao by having the rotary electric machine has a configuration of 10 poles 60 slots distributed winding, as taught by Nakano, for the same reasons as discussed above.


Allowable Subject Matter
Claims 2-5 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
RE claim 2/1, the prior-art does not teach, inter alia, the plurality of laminated plates include a first plate having the magnetic pole and the bridge, and a second plate having the magnetic pole and not having the bridge, and the magnetic pole of the first plate and the magnetic pole of the second plate are fastened to each other in an axial direction.
Claims 3-5 and 7 are allowable for their dependency on claim 2.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS TRUONG whose telephone number is (571)270-5532. The examiner can normally be reached Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/THOMAS TRUONG/Primary Examiner, Art Unit 2834